   Case 2:19-cr-00356-PD Document 91 Filed 10/05/20 Page 1 of 6

                 In The District Court of The United States
              For The Eastern District of Pennsylvania
    United States
                 v.                     19-CR-00356
    Andrew Berkowitz

        Motion to Dismiss as per 18 USC§ 3161



       And now comes Andrew Berkowitz prose and files a
                                                  '.
    motion to dismiss "with p~ejudice" pursuant to "The
-··Speedy- 'J;,r-ial- Aet.!!-,18. USC §. 31.61;        --   -- -· -·---
                            Standard of Review
         If a di$trict court enters a continuance order with-
         out either stating the factual basis for excluding time
         under the Act or using language that includes it, the
         delay caused by the continuance is not excluded and the
         court cannot exclude the time in hindsight. Id. ("We reaffirm
         ... that an ends of justice ~0ntinuance ... cannot
         be entered nunc pro tunc •.. "J, United States v. Reese
         [917 F.3d 182];
         As per the Psych evaluation .•. the amount of excludable
         days is limited to 10 days "for transport";
          United States v. Williams, 917 F.3d 195 (3rd Cir 2019);
                             Stipulated Facts
         1. As of 7/1/2020 Andrew Berkowitz "filed a habeas"
         petition under 28 USC§ 2241(c)(3) seeking a "dismissal of
                --·
         the indictment-related to the Pennsylvania Double Jeopardy
         Clause "citing the Pennsylvania Supreme Court Precedent in
         Smith"";
         2.    As of 7/6/2020 Notice was provided to the Government
         by way of ECF;
         3.    Pursuant to 28 USC§ 2243 the Government'~s Response
         was due by 7/9/2020 unless "for goodca:.irse more time was
         requested'' and no request was made;

                                        1
Case 2:19-cr-00356-PD Document 91 Filed 10/05/20 Page 2 of 6
     4.      As of 7/1/2020 Petitioner filed an affidavit pursuant
     to 28 USC§ 144 "disqualifying Judge Diamond" as to
     assignment to the HABEAS "docketed as 20-CV-3351";
     5.      As of 7/15/2020 "petitioner filed in the prison mailbox
     system" for default purusant to 28 USC§ 2242 & 28 USC                     §
     2243;
     6.      As of 7/28/2020 Judge Diamond filed an order "without
     tribunal" or "subject matter jurisdiction" to "dismiss
     the habeas as premature", as a "misreading of AEDPA";
     'l ..   As   of .8/1,.3,l.2.020 ~e.ti ti oner" .in 20-CV-3351, .fJled in the
     prison mailbox system a motion for reconsideration filed
     in the civil docket as of 8/18/2020;
     8.      As of 8/21/2020 "the motion was denied without any
     jurisdiction";
     9,      As of 8/19/2020 a motion to withdraw as counsel was
     held where the removal of NEFF "was denied" and Judge
     Diamond in~dicated Andrew Berkowitz •~as not capable in
     assisting in his own defense" indicating "a need for a
     psych evaluation";
     10, Pursuant to "long established Circuit Precedent" the
     [!laximum     _amo_unt of,_ti.me fo:r. "tr.a.nspo_rj:'_'._ is 10 days;·
                            Argument
          As 28 USC§ 2241(c)(3) is the required statute if
     a "petitioner in Federal Custody claims his dete~fition is
     in violation of the Constitution", and 28 USC                   § 2243 "re-
     quires
       .    a " response in
                         ·  3 d ays "'' un 1 ess "f or goo d cause more

     time is granted not te exceed 20 days", the Response is
     Jurisdictionally out of time, and under Bowles v. Russell

     not even the [Supreme] Cour[t] can extend the time, the

                                  2
Case 2:19-cr-00356-PD Document 91 Filed 10/05/20 Page 3 of 6

     Government was "required to inform the Judge" they have
     defaulted and "agree to the withdraw of the guillt~" plea",
     along with the "separation of charges", with "any drug"
     charge to be tried first. Instead the Government sought to
     convineeJudge Diamond ''there was no subject matter jurisdic•
     tion".

       The Default "was received long before the Government's
     response was filed", and "never made·its way into the Civil
     Docket 20-CV-3351" as a Federal Crime under 18 USC§ 2076;
      •,-Undei: no circumstance can the "speedy trial clock be
     denied" as having begun as of 7/15/2020, with a maximum of
     excluded time being 10 days" under United States v. Williams
     917 F.3d 195 f3rd Cir 2019); As such the ''42 Count indictment
     must be dismissed'';     As more than 70 Days.
                              Conclusion
       Under.18 USC§ 3161 "there is no discretion as to the
     dismissal of the "indictment", the only issues is [with] or
     without prejudice". Based on the HABEAS default and its
                 ..~=men t "with prejudice" is proper.



                     itz (7730i~b66).

                         19105



                                       [Friend Church of Philadelphia]


                                  3
Case 2:19-cr-00356-PD Document 91 Filed 10/05/20 Page 4 of 6

     Clerk of Court 3rd Cir
     601 Market Street
     Philadelphia, PA 19106

     To Whom it may concern;
     Please find attached a copy of "requested transfer" related
     to HABEAS Petition of Andrew Berkowitz, for
     concurrent jurisdiction as under Burket II related to a
     remedy as the "Government has defaulted", and the
     Judge Assigned to "the related criminal case" refuses,
     t9, accept"~ Double J~opardy Clause Claim" must
     proceed under 28 USC§ 2241(c)(3), and when he initially
     refused to docket the the Petition, a copy had been mailed.to
     the 3rd Cir "directly" maintaining "concurrellltjurisdiction"
     where Judge Dia     nd "has now violated th~ speedy trial clause"
     while             "extort a different outcome".




                    itz (77307-066)

                     PA 19105
     CC: District Court Clerk
     20-CV-3351


                for~rJJ      w,fJ)
                        &JuJup _
Case 2:19-cr-00356-PD Document 91 Filed 10/05/20 Page 5 of 6

                      Certification of Service

      I Keith Dougherty do hereby certify a copy of the
      foregoing was served by First Class mail in the
      prison mailbox system with the Government to
      receive its copy by ECF;

      Distric Court Clerk ED Pa
      601 Market Street
      RM 2609
      Philadelphia, PA 19106

                  \




       eith Dougherty (76873-067)
      FDC
      PO BOX 562
      Philadelphia, PA 19105




      ;                 \         '                            '•
          '                       '




                                      \




                        \
2:19-cr-00356-PD Document 91 Filed 10/05/20 Page 6




    --
    ~



    ~
    -
